Exhibit 10.1

DEFERRED PAYMENT AGREEMENT

This Deferred Payment Agreement (the “Agreement”) is made this 22nd day of
September, 2010, by and among The Huntington National Bank, a national banking
association, in its capacity as Administrative Agent under the Legacy Credit
Agreement (as defined below) (“Huntington”), Franklin Credit Management
Corporation, a Delaware corporation, or any successor-in-interest thereto
(“FCMC”) and Thomas J. Axon (“Axon”).

Recitals

A. This Agreement is entered into pursuant to Paragraph 6 of Annex A to that
certain Restructure Agreement, dated September 22nd, 2010, by and among, inter
alia, Huntington, Franklin Mortgage Asset Trust 2009-A, Franklin Credit Holding
Corporation, FCMC and Thomas J. Axon (the “Restructure Agreement”).

B. Pursuant to Paragraph 3 of Annex A to the Restructure Agreement, the
obligations of FCMC and Axon under this Agreement are additional consideration
for the release of the pledge and security interests of Huntington in the 70% of
the capital stock in FCMC and all distributions made thereunder under the
applicable loan documents executed in connection with the Legacy Credit
Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
hereby agreed as follows:

1. Definitions.

“Aggregate Value” means the value of FCMC based on the aggregate consideration
directly or indirectly paid or payable to FCMC and the Equity Holders (as
defined below) in connection with or as a result of a Transaction (as defined
below) determined as follows:

(a) In the case of a Transaction involving the acquisition of equity securities,
the Aggregate Value shall include the total consideration paid or payable to
Equity Holders (or FCMC in the case of a new issuance), plus, in the case of a
Transaction involving the acquisition of 50% or more of the fully diluted
outstanding equity securities of FCMC, (i) the amount of all indebtedness for
borrowed money (including capitalized leases and repayment obligations under
letters of credit) of FCMC outstanding immediately prior to the Transaction,
plus (ii) the amount by which any defined benefit pension liabilities exceed the
value of the corresponding assets of the applicable plan (determined, for a
single-employer plan, on a plan termination basis and, for a multiemployer plan,
based on withdrawal liability that would be incurred assuming a withdrawal at
the time of the sale), plus (iii) the amount of any liabilities under deferred
compensation plans in existence immediately prior to the Transaction. If 50% or
more of FCMC’s fully diluted outstanding equity securities are acquired pursuant
to the Transaction, then the Aggregate Value shall be calculated as if 100% of
FCMC’s outstanding equity securities were acquired for the same per share price
as those equity securities actually acquired.

 

1



--------------------------------------------------------------------------------



 



(b) In the case of a Transaction involving the acquisition of assets, the
Aggregate Value shall include the total consideration paid or payable for the
assets acquired. In the case of a Transaction involving the acquisition of a
material portion of the assets or business of FCMC, the Aggregate Value shall
include the total consideration paid or payable for the assets acquired, plus
(w) the amount of all assumed indebtedness for borrowed money (including
capitalized leases and repayment obligations under letters of credit), plus
(x) the amount by which any assumed defined benefit pension liabilities exceed
the value of the corresponding transferred assets of the applicable plan
(determined, for a single-employer plan, on a plan termination basis and, for a
multiemployer plan, based on withdrawal liability that would be incurred
assuming a withdrawal at the time of the sale), plus (y) the sum of (i) the net
book value of any current assets less trade payables (determined in accordance
with accounting practices consistent with FCMC’s historical practice) retained
by FCMC and (ii) the fair market value of any assets other than working capital
assets retained FCMC plus (z) the amount of any assumed liabilities under
deferred compensation plans.

(c) In any Transaction, the Aggregate Value will include consideration paid or
payable to FCMC and its Equity Holders under covenants not to compete and
management or consulting arrangements (excluding reasonable salaries or wages
payable under bona fide agreements for actual services).

(d) In any Transaction, the Aggregate Value will include the aggregate amount of
(i) any dividends or distributions declared after the date hereof, and
(ii) payments by FCMC to repurchase any outstanding equity securities after the
date hereof.

(e) In any Transaction, the Aggregate Value will include amounts payable
pursuant to any earnout, royalty or similar arrangement. To the extent payment
of any consideration is contingent, the Deferred Payment shall be paid
proportionally such that the Deferred Payment received at closing shall be the
same proportion of Aggregate Value paid at close with any fee related to
contingent payments being paid at the time the contingency is realized. Amounts
payable pursuant to notes or an escrow arrangement however will not be deemed
contingent for purposes of calculating the Aggregate Value realized at close.

(f) The Aggregate Value will be deemed to include all forms of consideration,
including without limitation, cash and cash equivalents, notes and other
evidence of indebtedness, securities and other property. Consideration other
than cash and cash equivalents will be valued as follows:

(i) notes and other evidence of indebtedness will be valued at face value;

2

2



--------------------------------------------------------------------------------



 



(ii) common stock and securities convertible into common stock will be valued at
fair market value (as determined in good faith by agreement of FCMC and
Huntington without regard to minority or liquidity discounts);

(iii) preferred stock will be valued at the greater of liquidation value or
redemption price (unless fair market value is otherwise determined in good faith
by agreement of FCMC and Huntington); and

(iv) securities and property not referenced above will be valued at fair market
value (as determined in good faith by agreement of FCMC and Huntington).

“Deferred Payment” means, with respect to a Transaction (as defined below), an

amount equal to (i) ten percent (10%) of (ii) (A) the Aggregate Value of such
Transaction, minus (B) $4 million.

“Equity Holder” means any shareholder, as well as any holder of options,
warrants, convertible securities, phantom equity and similar rights in FCMC.

“Legacy Credit Agreement” means that certain Amended and Restated Credit
Agreement dated March 31, 2009, among Huntington, as Administrative Agent,
Huntington, Huntington Finance LLC, M&I Marshall & Ilsley Bank and BOS
(USA) Inc., as lenders, and Franklin Credit Asset Corporation, Franklin Asset,
LLC and multiple subsidiary borrowers, as Borrowers.

“Restructuring” means the sale, restructuring or spin off, which shall be
subject to Huntington’s prior approval, by Franklin Credit Holding Corporation
of its ownership interests in FCMC.

“Transaction” means, other than the Restructuring, any transaction or series or
combination of related transactions whereby, directly or indirectly, any of the
following are undertaken or contemplated: (i) any sale of all or a portion of
the assets or the capital stock of FCMC, whether any such sale is effected by
FCMC, Axon, its then-current owners if such owners sell 30% or more of the fully
diluted outstanding equity securities of FCMC, a third party or any combination
of any of the foregoing; (ii) any exchange or tender offer, merger,
consolidation or other business combination involving FCMC; (iii) any
recapitalization, reorganization, restructuring or any other similar transaction
including, without limitation, negotiated repurchases of FCMC’s securities, an
issuer tender offer, a dividend or distribution, or a spin-off or split-off
involving FCMC; or (iv) any liquidation or winding-down of FCMC, whether by
FCMC, its then-current owners, a third party or any combination of any of the
foregoing. For purposes of clarification, the term “Transaction” does not
include the issuance of shares under FCMC’s equity compensation plans to the
extent that those issuances do not exceed 7% of the fully diluted outstanding
securities of FCMC, cumulatively, during the term of this Agreement.

3

3



--------------------------------------------------------------------------------



 



2. Deferred Payment Obligation. FCMC will make a Deferred Payment to Huntington
if a Transaction is consummated at any time prior to the termination of this
Agreement under Section 4. Such Deferred Payment is payable in cash at the time
of the closing of the Transaction.

3. Guaranty.

(a) Axon hereby guarantees prompt and full payment of each Deferred Payment to
Huntington when due. Axon hereby promises that, if a Deferred Payment is not
paid promptly by FCMC when due, Axon will, upon request of Huntington, pay to
Huntington the Deferred Payment then due, irrespective of any action or lack of
action on Huntington’s part in connection with the enforcement of this Agreement
or otherwise. Axon agrees that Huntington will not be required to pursue or
exhaust any of his rights or remedies against FCMC or Axon with respect to
payment of such Deferred Payment or to take any action of any sort, prior to
demanding payment from or pursuing its remedies against Axon.

(b) The obligations of Axon hereunder are unconditional and absolute and not
subject to any reduction, limitation, impairment, or termination for any reason
(other than the expiration of any obligation to make Deferred Payments or the
indefeasible payment in full in cash of the Deferred Payments), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any obligations under any Deferred Payment, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure, or ownership of any FCMC; (iii) any insolvency, bankruptcy,
reorganization, or other similar proceeding affecting FCMC or its assets, or any
resulting release or discharge of any obligation of FCMC; (iv) the existence of
any claim defense, setoff, counterclaim, recoupment, or termination whatsoever,
or any provision of applicable law or regulation purporting to prohibit payment
by FCMC, of any Deferred Payment or any portion thereof, or (v) any default,
failure, or delay, willful or otherwise, in the payment or performance of any
Deferred Payment, or any other circumstance, act, omission, or delay that might
in any manner or to any extent vary the risk of Axon or that would otherwise
operate as a discharge of Axon as a matter of law or equity (other than the
expiration pursuant to the terms of this Agreement of any obligation to make
Deferred Payments or the indefeasible payment in full in cash of the Deferred
Payments).

(c) Without limiting the generality of the foregoing, Axon irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by Huntington against FCMC, or any other
person obligated. Huntington, at its election, may foreclose on any collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Deferred Payments,
compromise or adjust any part of the Deferred Payments, make any other
accommodation with FCMC or exercise any other right or remedy available to it
against FCMC, without affecting or impairing in any way the liability of Axon
under this Agreement, except to the extent all obligations to make Deferred
Payments hereunder have expired by the terms hereof or all Deferred Payments
have been paid in full in cash. To the fullest extent permitted by applicable
law, Axon waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of Axon against
FCMC or any security.

4

4



--------------------------------------------------------------------------------



 



(d) Any agreement, instrument, certificate or other document evidencing the
rights or interests of Axon in FCMC will bear a legend substantially as follows:

THE EQUITY INTERESTS REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS
OF A DEFERRED PAYMENT AGREEMENT BY AND AMONG FCMC, THE HUNTINGTON NATIONAL BANK,
AS ADMINISTRATIVE AGENT AND THE OTHER PARTIES NAMED THEREIN, DATED AS OF
SEPTEMBER 22, 2010, AS AMENDED FROM TIME TO TIME, A COPY OF WHICH AGREEMENT IS
ON FILE AT THE PRINCIPAL OFFICE OF FCMC. THE SALE, TRANSFER, ASSIGNMENT OR OTHER
DISPOSITION OF THE EQUITY INTERESTS IS SUBJECT TO THE TERMS OF SUCH AGREEMENT
AND THE EQUITY INTERESTS ARE TRANSFERABLE OR OTHERWISE DISPOSABLE ONLY UPON
PROOF OF COMPLIANCE THEREWITH.

4. Termination. This Agreement will expire, and any obligation of FCMC and Axon
to make Deferred Payments will cease, on March 20, 2019.

5. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT, OR (2) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. The parties intend that faxed signatures
and electronically imaged signatures such as .pdf files shall constitute
original signatures and are binding on all parties. An executed counterpart
signature page delivered by facsimile shall have the same binding effect as an
original signature page.

5

5



--------------------------------------------------------------------------------



 



7. Governing Law and Legal Actions. This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Ohio, as applied to
agreements entered into and to be performed entirely within the State of Ohio,
without regard to choice of laws principles. The sole jurisdiction and venue for
actions related to the subject matter hereof shall be the state and federal
courts located in Columbus, Franklin County, Ohio. Each party consents to the
personal jurisdiction of such courts and agrees that process may be served in
the manner provided in the Restructure Agreement for giving of notices or
otherwise as allowed by law.

[Signature Page Follows]

6

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

        THE HUNTINGTON NATIONAL BANK   By:   /s/ David L. Abshier          
Name:   David L. Abshier   Title:   Authorized Signer     FRANKLIN CREDIT
MANAGEMENT CORPORATION   By:   /s/ Thomas J. Axon                    Thomas J.
Axon, President     /s/ Thomas J. Axon            Thomas J. Axon  

Signature Page to Deferred Payment Agreement

 

7